The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       May 30, 2014

                                   No. 04-14-00302-CR

                                   Arturo Neri PRADO,
                                         Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 4217
                       Honorable Stephen B. Ables, Judge Presiding


                                      ORDER
      The Appellant’s Motion for Extension of Time to File Response is hereby GRANTED.
The Appellant’s response is due June 17, 2014.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of May, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court